Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154647                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154647
                                                                   COA: 334188
                                                                   Wayne CC: 14-002916-FC
  THOMAS G. TODD,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the October 13, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2017
           a0717
                                                                              Clerk